Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
The present application, filed on May 18, 2021, in which claims 1-16 was presented for examination, of which claims 4 and 12 were withdrawn as to not being drawn to an elected species.

Election/Restrictions
Applicant’s election without traverse of Species I (Figs. 1-8, claims 1-3, 5-11, and 13-16) in the reply filed on May 18, 2021 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 3, it recites the limitation "tilted downward toward rear" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim. Examiner is unclear what rear is being referred to. Is the applicant claiming a rear of the cushioning body, outsole, midsole, or plate? Examiner assumes applicant is referring to a “rear of the cushioning body”.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1-3, 5-11, and 13-16 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
Regarding claim 1, the limitations “disposed at a position corresponding to at least a forefoot and a midfoot of a wearer's foot” in lines 5-6, “disposed so as to face a sole of the wearer's foot at a position corresponding to at least the midfoot and a hindfoot of the wearer's foot” in lines: 7-8, and “at a position corresponding to the midfoot of the wearer's foot” in lines: 12-13 are claiming a human organism. Examiner suggests changing the limitations to “configured to be disposed at a position corresponding to at least a forefoot and a midfoot of a wearer's foot”, “configured to be disposed so as to face a sole of the wearer's foot at a position corresponding to at least the midfoot and a hindfoot of the wearer's foot”, “configured to be at a position corresponding to the midfoot of the wearer's foot”.

Regarding claim 2, the limitation “located at the position corresponding to the midfoot of the wearer's foot” in lines: 1-2 is claiming a human organism. Examiner suggests changing the limitation to “configured to be located at the position corresponding to the midfoot of the wearer's foot”.

Regarding claim 6, the limitation “disposed at a position corresponding to at least the midfoot of the wearer's foot” in lines 4-5 is claiming a human organism. Examiner suggests changing the limitation to “configured to be disposed at a position corresponding to at least the midfoot of the wearer's foot”.

Claims 5, 7-11, and 13-16 are rejected because they depend directly or indirectly on rejected claims.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-11, and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kohatsu et al. “Kohatsu” (US PG Pub. 2017/0245590) in view of Wu (US PG Pub. 2005/0126036) as best understood. 
Regarding claim 1, Kohatsu discloses a sole structure (104, Fig. 1-4) for a shoe (Fig. 1), comprising: 
an outsole (630, Fig. 4, Par. 0067); 
a midsole (610) made of an elastic material that is less rigid than a material of the outsole (Par. 0047, lines: 14-17 and 20-22, examiner notes element would be made of “rubber” while the outsole would be a more rigid material) and placed on the outsole (Fig. 1 and 4); 
a plate (620) placed between the outsole (630) and the midsole (610) and disposed at a position corresponding to at least a forefoot and a midfoot of a wearer's foot (examiner notes when worn, the plate would be at a position corresponding to “at least a forefoot and a midfoot of a wearer's foot”); and 
the plate (620) includes a plate body that is made of a material less stretchable than the material of the outsole (Par. 0053, lines 10-13, examiner notes the material of the plate body is less stretchable because it’s more rigid then the material of the outsole) and is in the form of a thin plate thinner than the midsole (Par. 0068, lines: 11-15, Fig. 1 and 4).


    PNG
    media_image1.png
    317
    562
    media_image1.png
    Greyscale


Fig. 6-Examiner Annotated

Kohatsu states in Par. 0042, lines 1-11 that the sole structure can have more layers and can further include an insole, which functions similar to the applicants claimed “cushioning body”.
Kohatsu does not explicitly disclose the structure of a cushioning body, 
However. Wu teaches yet another sole structure, wherein Wu teaches a cushioning body (13, Fig. 1 and 2) disposed so as to face a sole of the wearer's foot at a position corresponding to at least the midfoot and a hindfoot of the wearer's foot (examiner notes when worn, the cushioning body would be at a position corresponding to “at least the midfoot and a hindfoot of the wearer's foot”) and capable of absorbing a vertical impact on an upper surface of the cushioning body (“capable of…body” is considered as a functional limitation, the device of the prior art discloses substantially all of the claimed structural elements and therefore it is fully capable to perform the claimed function).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sole structure disclosed by Kohatsu, by incorporating a cushioning body disposed so as to face a sole of the wearer's foot as taught by Wu, in order to provide additional impact absorption and to enhance comfort.  
Examiner notes with this combination the cushioning body and the plate body would overlap each other in a vertical direction at a position corresponding to the midfoot of the wearer's foot since it’s well known in the art that insoles are placed above soles (as shown in Wu), which would cause the two bodies to “overlap” each other.

Regarding claim 2, Kohatsu in view of Wu disclose a front end of the cushioning body (see annotated Fig. 1 below of Wu) is located at the position corresponding to the midfoot of the wearer's foot (examiner notes when worn, the front end of the cushioning body would be at a position corresponding to “at least the midfoot of the wearer”).  

    PNG
    media_image2.png
    350
    826
    media_image2.png
    Greyscale

Fig. 1-Examiner Annotated

Regarding claim 3, Kohatsu in view of Wu disclose the cushioning body (13, Fig. 1 of Wu) has a tilted portion (see annotated Fig. 1 above of Wu) that is formed so that at least the front end (see annotated Fig. 1 above) is tilted downward toward rear (examiner notes annotated Fig. 1 shows the titled portion is “titled downward toward rear”).  

Regarding claim 5, Kohatsu in view of Wu disclose the plate body (examiner notes “plate body” is the body of element 620, Fig. 6 of Kohatsu) is made of a material that is more rigid than the material of the outsole (Par. 0053, lines 10-13).  

Regarding claim 6, Kohatsu in view of Wu disclose the plate body (examiner notes “plate body” is the body of element 620, Fig. 6 of Kohatsu) includes a protruding portion (see annotated Fig. 6 below) protruding upward from a peripheral edge (see annotated Fig. 6 below, examiner notes the “protruding portion” is shown extending “upward” from where the “peripheral edge” is located) on at least one of a lateral side of the plate body (examiner notes element 185 in Fig. 7 is the lateral side of the plate body), and the protruding portion (see annotated Fig. 6 below) is disposed at a position corresponding to at least the midfoot of the wearer's foot (examiner notes when worn, the protruding portion would be at a position corresponding to “at least the midfoot and a hindfoot of the wearer's foot”).   

Regarding claim 7, Kohatsu in view of Wu disclose the plate (620, Fig. 6 of Kohatsu) has at least one opening (see annotated Fig. 6 above) extending through a part of the plate body in the vertical direction, and the opening is covered by the outsole from below (examiner notes annotated Fig. 6 shows the opening of the plate body is above the outsole).  

Regarding claim 8, Kohatsu in view of Wu disclose the opening (see annotated Fig. 6 above of Kohatsu)  is longer in a longitudinal direction of the sole structure than in a lateral direction of the sole structure (see annotated Fig. 6 above).  

Regarding claim 9, Kohatsu in view of Wu disclose a shoe (100, Fig. 1 of Kohatsu), comprising the sole structure of claim 1 (Par. 0033, examiner notes element 104 corresponds to element 604).  

Regarding claim 10, Kohatsu in view of Wu disclose a shoe (100, Fig. 1 of Kohatsu), comprising the sole structure of claim 2 (Par. 0033, examiner notes element 104 corresponds to element 604).  

Regarding claim 11, Kohatsu in view of Wu disclose a shoe (100, Fig. 1 of Kohatsu), comprising the sole structure of claim 3 (Par. 0033, examiner notes element 104 corresponds to element 604).  

Regarding claim 13, Kohatsu in view of Wu disclose a shoe (100, Fig. 1 of Kohatsu), comprising the sole structure of claim 5 (Par. 0033, examiner notes element 104 corresponds to element 604).  

Regarding claim 14, Kohatsu in view of Wu disclose a shoe (100, Fig. 1 of Kohatsu), comprising the sole structure of claim 6 (Par. 0033, examiner notes element 104 corresponds to element 604).  

Regarding claim 15, Kohatsu in view of Wu disclose a shoe (100, Fig. 1 of Kohatsu), comprising the sole structure of claim 7 (Par. 0033, examiner notes element 104 corresponds to element 604). 
 
Regarding claim 16, Kohatsu in view of Wu disclose a shoe (100, Fig. 1 of Kohatsu), comprising the sole structure of claim 8 (Par. 0033, examiner notes element 104 corresponds to element 604).  
Conclusion
The prior art made of record and not relied upon is considered pertinent (See PTO-892) to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAKOTA MARIN whose telephone number is (571)272-3529. The examiner can normally be reached Mon.-Fri., 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALISSA TOMPKINS can be reached on (571) 272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAKOTA MARIN/Examiner, Art Unit 3732                                                                                                                                                                                                        
/ALISSA J TOMPKINS/Supervisory Patent Examiner, Art Unit 3732